Citation Nr: 0531582	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  98-19 944A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to February 23, 
1987, for the grant of service connection for the left ankle 
disability.

2.  Entitlement to an initial extraschedular rating for left 
ankle disability, rated 40 percent disabling.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from December 1973 to 
April 1977.

This appeal was previously before the Board of Veterans' 
Appeals (Board) from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles.  The Board remanded this matter to the RO in 
October 2003 for additional development, which has been 
accomplished.

As noted in the October 2003 remand, the appellant has raised 
a claim of entitlement to service connection for a back 
disability.  This issue is not properly before the Board and 
is referred to the RO for any appropriate action.  

In the October 2003 remand, the Board also noted that at a 
November 2002 Board hearing, the appellant claimed that there 
was clear and unmistakable error (CUE) in an October 1986 
Board decision.  The remand noted that there were specific 
procedures, set forth in the regulations, to be followed in 
order for revision of a prior Board decision to be 
considered.  Namely, there must be a motion for revision of a 
decision filed with the Board, and such motion must be in 
writing and signed by the veteran.  38 C.F.R. § 20.1404 
(2005).  The Board further noted that to date, the veteran 
had not filed a claim for CUE in a Board decision in 
accordance with 38 C.F.R. § 20.1404, and that the Board did 
not have jurisdiction to review such a claim.  Since the 
prior October 2003 remand, the appellant has not submitted 
any further matter with regard to a claim of CUE with the 
October 1986 Board decision.  Thus, the Board lacks 
jurisdiction over such claim.


FINDINGS OF FACT

1.  Service connection for a left ankle disability was denied 
by an October 1986 Board decision.  Thereafter, a claim to 
reopen was not received prior to February 23, 1987.  

2.  The veteran's left ankle disability does not present such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
23, 1987, for an award of service connection for a left ankle 
disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5110, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400, 
20.1100 (2005).

2.  The criteria for an extraschedular rating for a left 
ankle disability have not been met.   38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA was enacted during the pendency of this matter and 
is applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice upon receipt and when a substantially complete 
application for benefits is received.  The notice to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The notice also requires that VA inform the claimant 
which information and evidence, if any, the claimant is to 
provide to VA and which information and evidence, if any, VA 
will attempt to obtain on behalf of the claimant. VA will 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  

By means of an August 1998 rating decision, the RO awarded 
service connection and a 10 percent rating for a left ankle 
disability, effective from August 1995.  The veteran appealed 
the assigned rating and the effective date.  The RO 
subsequently awarded the maximum schedular rating of 40 
percent and granted an earlier effective date of February 23, 
1987, for both service connection and the 40 percent 
disability rating.  In October 2003, the Board remanded this 
matter to the RO in order for the RO to provide further 
notice of the VCAA and the requirements for establishing his 
claim for an earlier effective date and for extraschedular 
consideration.  The Board noted that a prior notice, dated in 
March 2001, did not properly apprise the veteran of the 
redefined obligations of the VA in regard to a higher rating 
based on an extraschedular basis and for an earlier effective 
date for service connection and compensation.  

Subsequently, in letters dated in December 2004, the RO 
provided notice to the veteran in accordance with the duties 
to inform under the VCAA.  These letters informed him of what 
evidence is necessary to substantiate claims for an earlier 
effective date and an increased rating, who is responsible 
for obtaining what evidence, and that he may submit any 
evidence within his possession.  While the December 2004 
letters did not specifically advise the veteran of the 
requirements of an extraschedular rating, he was given 
general information as to the requirements of an increased 
rating claim.  Further, an April 2005 supplemental statement 
of the case (SSOC) provided notice of the requirements for an 
extraschedular evaluation, and informed him why he did not 
meet such requirements.  Subsequent to all proper 
notification, the RO readjudicated the claims on appeal via a 
June 2005 SSOC.  

The evidence shows that the veteran has been provided notice 
of the legal requirements of this case.  There is no 
indication that there is any prejudice to the veteran by the 
order of the events in this case.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).   Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran, and is thus harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  
Although the Court did not specifically explain how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  The Board finds that the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been 
satisfied. 

Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than February 23, 1987, for an award of service 
connection for a left ankle disability.  He has made 
assertions that prior VA decisions contained clear and 
unmistakable error (CUE), and requests that he be awarded an 
effective date dating back to his original claim for service 
connection.  

The veteran's initial application for service connection for 
a left ankle disability was filed in June 1985.  The RO 
denied that claim and the denial was upheld by an October 
1986 Board decision.  As noted in the October 2003 Board 
decision and as further explained in the introduction section 
of this decision, there is no claim of CUE with the October 
1986 Board decision currently before the Board.  Absent CUE 
of the October 1986 Board decision, the decision is final.  
38 U.S.C.A. § 7104; 20.1100. 

The effective date of an award of a claim to reopen after 
final disallowance will be the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400. In the case at hand, subsequent to the Board's final 
decision, the earliest date that any correspondence was 
received with regard to the veteran's left ankle disability 
was February 23, 1987.  There is no prior claim or document 
of any type.  As there is no claim prior to February 23, 
1987, (after the October 1986 final Board decision) 
entitlement to an earlier effective date cannot be granted.  

Extraschedular Rating

The veteran has been assigned the maximum schedular rating 
allowed for a disability of the ankle.  He asserts 
entitlement to a higher rating.  

The evidence of record includes a September 1989 mental 
health treatment report, which indicates that the veteran 
reported having several job interviews and commencement of 
school training program.  The provider noted that they worked 
on accepting retraining and new status of being employed and 
getting off welfare status.    

An April 1992 private medical report indicates that the 
veteran injured his back in January, and had to take time off 
work due to pain.  An April 1995 private medical report, 
noting the veteran's history and current findings, indicates 
that the veteran felt that surgical correction was not 
necessary as he was able to tolerate his symptoms and live 
with them.  The examiner noted that the veteran had had 
episodes of the ankle giving way.  He reportedly had pain at 
all times and used a cane.  Walking pain was present.  He was 
able to put up with it as far as the pain was concerned, and 
functioned fairly well, but no stressful activities.  

A February 1995 private medical report indicates that the 
veteran had been previously seen for back pain in April 1992.  
He was seen for increased back pain.  He also complained of a 
feeling of spaciness and lightheadedness.  The examiner 
indicated that the veteran was put on extended off work order 
until February 20, 1995.  

A March 1997 medical certificate indicates that the veteran 
was being placed on permanent light duty restriction.  He was 
to avoid repetitive bending and standing.  The disability for 
which he was on restriction was not noted on the certificate. 

During a May 1997 RO hearing, the veteran reported that he 
had been working with the IRS since 1990.  Prior to his job 
with the IRS, he reportedly had trouble obtaining part-time 
employment because no one wanted to hire someone with an 
ankle problem.  He tried roofing and carpet laying at one 
point, however, the jobs were too physically demanding.  He 
reported that his ability to walk varied depending on how 
much he had been on it the day before or the week before.  If 
he had been on his feet too much, he would have to rest for a 
while.  He also stated that he had had to take a lot of time 
off from work.  The veteran further testified that he was 
initially hired with the IRS on disability to work a desk 
job.  However, he pushed himself to try to get ahead, and 
this required having to perform tasks that he was not 
supposed to do from a medical standpoint.  

A July 1998 VA examination report indicates that the veteran 
was on Vicodin for pain control and ambulated with a cane.  
He took approximately four tablets a day.  His subjective 
complaints included his inability to maintain any form of 
employment secondary to the significant limp and partial 
weight bearing status.        
The examiner indicated that there had been inadequate 
fixation and that the condition would not get better until 
surgical intervention.  The veteran appeared to have other 
issues and his complaints were out of proportion with his 
diagnosis. 

An August 1998 personnel document indicates that the veteran 
was being awarded a within grade increase.  The report 
indicates that the effective date had been adjusted due to 
excess time in nonpay status of 1,683 hours.  

In a statement dated in October 1998, Mr. J.M. stated that he 
had known the veteran since 1980.  At that time, the veteran 
occasionally used a cane.  As the years went by, he has had 
to use a cane at all times in order to continue to walk.  He 
further stated that he had seen the veteran's leg give out 
and had to assist the veteran in getting up.  

In an August 1998 statement, J.V. stated that the veteran was 
a clerk when he was first hired and was later promoted to tax 
examiner.  The veteran was reportedly unable to perform the 
duties of tax examiner due to having to stand at the counter 
and having to walk to and from the forms room, copier, and 
the work unit.  He required the use of a cane and would be 
immobile without the cane.  His current position did not 
require standing or walking, but it also did not have the 
same grade potential.  

The veteran has submitted various pay and earning statements 
as well as personnel documents which indicate he has required 
extended leave without pay.  A June 1997 Supervisor's 
Statement indicates that the veteran had been in his current 
position since September 1994.  His attendance stopped for 
apparent medical reasons and became unacceptable in May 1997.  
He had used 12 hours of annual leave, 143 hours of sick 
leave, and 43 hours of leave without pay since May 1997.  The 
supervisor noted that the veteran was rated fully successful 
prior to his absences caused by medical problems, but that 
within the past few months, his performance had markedly 
decreased.  

During a December 1998 RO hearing, the veteran testified that 
he had been off of work for an entire year, from May 1997 to 
May 1998.  He had since been on light duty.  He indicated 
that after service, he tried to work in restaurants, home 
repair, and carpet laying.  However, he was not able to due 
to his left ankle disability.  He also stated that he had had 
episodes of blacking out for no apparent reason.  He appeared 
to indicate that this was related to his left ankle 
disability.

During a May 1999 RO hearing, the veteran testified that he 
was on leave without pay status once again.  He stated that 
he had medical orders for being on light duty, indicating 
that he was not supposed to be standing more than two hours 
per day or twenty minutes per hour.

A private medical report dated in May 1999 indicates that the 
veteran was on permanent restriction due to a low back 
disability. 

VA medical records dated in February 2000 indicate that the 
veteran was seen in mental health for depression.  It was 
noted that he had left ankle and back injuries and that these 
had caused severe financial losses.  He reported vertigo and 
lapses in time.  He noticed episodes of lost time in 1993 - 
he "would drive miles out of his way (probable dissociative 
episodes)."  He also reported dizzy spells.  A SPECT scan 
had been done in the past showing decreased perfusion to 
frontal lobes and basal nuclei.  He reported that his 
supervisor had observed episodes of slurred speech.  

VA medical records indicate that a medical provider wrote a 
letter on veteran's behalf in April 2000.  This letter 
indicates that the veteran had back pain from degenerative 
joint disease of the lumbar spine, and that the pain was 
exacerbated by prolonged sitting, which was required by the 
current position he held.  The provider asked that the 
veteran be considered for a position that was less stationary 
and offered the opportunity to stretch his back muscles.   

A February 2001 VA treatment report indicates that the 
veteran was seen for chronic back and left ankle pain, not 
well controlled with Vicodin.  He had been referred to the 
pain service in 1999, but had not reported.  He was referred 
to the pain service again.  

An October 2000 personnel action report indicates that the 
veteran was being awarded a within grade increase.  The 
report indicates that the effective date of the award was 
adjusted due to excess time in nonpay status of 448 hours.  

In June 2001, the veteran was seen in the orthopedic clinic 
for left ankle pain.  The examiner noted the prior findings 
and indicated that the veteran's disproportionate pain based 
upon radiographs from 1998 could not be explained.  

The veteran submitted his Social Security pay records, which 
indicate that during 1982 and 1989, he did not earn any 
income (with the exception of a very small amount in 1985).  

During a hearing held before the undersigned in November 
2002, the veteran indicated that he was working.  However, 
there had been times when he had lost time from work.  He 
indicated that he had documentation showing he had lost 
almost one year of work due to "medical problems which was 
related to the ankle up into the back."  (See page 3 of 
hearing transcript.)  When questioned if he had taken time 
off from work due solely to his ankle disability, he 
responded as follows:  "[o]ver the years I took a lot of 
time off, sometimes a week at a time because when it hurts 
and swells up to a point I find it very hard to function.  I 
can't hardly motivate you know, not mobile and I get very bad 
pain up in to my back and headaches.  They seem to be 
related.  Over the years yes, a lot of time solely for the 
ankle."  (See page 4 of hearing transcript.)  When asked if 
he would be able obtain evidence supporting time off from 
work due solely to his left ankle disability, he indicated 
that that would be difficult.  

A May 2005 VA medical report indicates that the veteran had 
chronic left ankle pain and back pain which traveled to the 
neck and head.  He had papers for disability.  He recently 
lost his job due to his disability.  The examiner noted that 
the veteran wanted a letter regarding his disability.  
However, the examiner indicated that he/she was not the 
veteran's primary care provider and that the veteran was 
there only to receive medication.  The assessment did not 
pertain to the left ankle disorder, but rather to chronic 
back/neck pain.

The 1945 Schedule for Rating Disabilities will be used for 
evaluating the degree of disabilities in claims for 
disability compensation. The provisions contained in the 
rating schedule will represent as far as can practically be 
determined, the average impairment in earning capacity in 
civil occupation resulting from disability.  38 C.F.R. 
§ 3.321(a).     

Ratings shall be based as far as practical, upon the average 
impairments of earning capacity.  To accord justice to the 
exceptional case where the schedular criteria are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

In the case at hand, the Board finds that the evidence of 
record does not show that an exceptional disability picture 
due solely to the service-connected left ankle disability is 
presented in this case.  While the veteran has alleged that 
his left ankle disability has caused marked interference with 
employment, the evidence of record does not establish that 
such interference was caused by the left ankle disability.  

First, it is noted that the veteran was unemployed between 
1982 and 1989.  He was reportedly on welfare during this 
time.  The appellant has reported that he attempted to work 
in various types of jobs (restaurant, carpet laying, home 
improvement). However, due to his left ankle disability, he 
was unable to perform these jobs.  Clearly, these are more 
physically demanding positions.  It is to be expected that a 
person with an ankle disorder is likely not suited for 
physically challenging jobs.  Certainly, with a 40 percent 
rating, the maximum rating for an ankle disorder, which is 
assigned for ankylosis or the equivalent of amputation of the 
foot or at a level below the knee, permitting prosthesis, it 
is to be expected that the individual would be prevented from 
non-sedentary types of work.  The record shows that the 
veteran was able to undergo training, and become qualified 
and hired for a sedentary position with the IRS.  The record 
does not indicate that he had unusual work-related problems 
until he decided to move into a more challenging position.  

The Board notes the veteran's assertion that he required 
extraordinary amounts of time off of his job with the IRS 
(from 1990 to 2004) due solely to his ankle disability.  
However, again, the record indicates that the limitations 
posed on the veteran as a result of his service-connected 
disability required that he work in a sedentary position.  
The veteran began having trouble with work when he tried to 
accomplish jobs which required more walking and standing.  
While he has presented many documents showing that he has had 
a lot of time off from work, the record simply does not 
support the assertion that the extended time off work was due 
solely to the left ankle disability.  In fact, the medical 
records indicate that he has required time off of work 
primarily due to nonservice connected conditions.  While he 
believes that many of his problems (e.g., back, blacking out 
episodes) are in one way or another related to his ankle 
(thus the assertion that his time from work was due to his 
ankle disability), the veteran is service connected only for 
an ankle disability.  

It is undisputed that the veteran's left ankle disability 
causes limitations on his daily activities, to include work.  
Certainly, it is anticipated by the assigned schedular rating 
that there will be some amount of functional limitation.  
This fact, however, is accounted for in the 40 percent rating 
assigned.  The inability to do more labor intensive jobs or 
jobs that require walking or being on the feet a lot is not 
an extraordinary circumstance given the disability presented 
here.  Here, the limitations posed by the veteran's left 
ankle disability are not shown to be such that the schedular 
rating criteria are inadequate.  Therefore, the Board 
concludes that the veteran is adequately compensated by 
application of regular schedular standards and that 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


ORDER

An effective date prior to February 23, 1987, for service 
connection for the left ankle disability is denied.

An initial extraschedular rating for left ankle disability is 
denied.



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


